
	
		III
		111th CONGRESS
		1st Session
		S. RES. 326
		IN THE SENATE OF THE UNITED STATES
		
			October 28, 2009
			Mrs. Hutchison (for
			 herself and Mr. Cornyn) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing the
		  40th anniversary of the George Bush Intercontinental
		  Airport in Houston, Texas.
	
	
		Whereas the George Bush Intercontinental Airport in the
			 City of Houston, Texas (referred to in this resolution as IAH),
			 was first opened for operation on June 8, 1969;
		Whereas in 1997, IAH was named in honor of the Nation’s
			 41st President, George Herbert Walker Bush, a
			 longtime resident of Houston who, as a member of the Houston congressional
			 delegation, was present at the 1969 opening of the airport;
		Whereas IAH is the largest airport in Houston, serving
			 over 43,000,000 passengers in 2008, is the
			 8th-largest airport in the United States and the
			 16th-largest in the world for total passengers
			 served;
		Whereas more than 700,000,000 people have passed through
			 IAH’s gates since its opening;
		Whereas IAH has grown to become a world-class
			 international gateway offering service to more than 109 domestic and 65 nonstop
			 international destinations in over 32 countries;
		Whereas in 1990, the city of Houston named the IAH
			 international arrivals building, now the IAH Terminal D, in honor of the
			 distinguished Congressman for the 18th District of
			 Texas, George Thomas Mickey Leland, a renowned antipoverty
			 activist who died tragically in 1989 while on a humanitarian visit to
			 Ethiopia;
		Whereas IAH operates the largest passenger international
			 arrivals facility in the Nation and was selected by the Department of State and
			 the Department of Homeland Security as the first Model Port for
			 its efficiency in welcoming international passengers arriving in the United
			 States;
		Whereas IAH is a regional and world leader in air cargo
			 processing, consolidation, and distribution;
		Whereas IAH is a critical component of the Houston
			 economy, supporting more than 151,000 jobs and contributing over
			 $24,000,000,000 in economic benefits to the Houston region; and
		Whereas IAH serves 30 airlines and is the headquarters and
			 major hub for award-winning Continental Airlines, which is celebrating its
			 75th anniversary in 2009: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)recognizes the
			 40th anniversary of the founding of the George Bush
			 Intercontinental Airport; and
			(2)congratulates
			 officials of the George Bush Intercontinental Airport, the Houston Airport
			 System, and the city of Houston, Texas, for the airport’s record of excellent
			 service to the citizens of Houston and the national air transportation
			 system.
			
